 

Case 2:18-cr-00315-CB Document 2 Filed 11/26/18 Page 1of1

FILED

IN THE UNITED STATES DISTRICT COURT NOV 2 3 2018
FOR THE WESTERN DISTRICT OF PENNSYLVANIA CLERK U8, DISIRIET EGURY

UNITED STATES OF AMERICA

Vv.

ARLINDA MORIARTY
DAYNELLE DICKENS
JULIE WILSON
TAMIKA ADAMS
TONY BROWN
TERRY ADAMS
TERRA DEAN
TIONNE STREET
KEITH SCOGGINS
TIA COLLINS

LARITA WALLS

LUIS COLUMBIE-ABREW

 

WEST. DIST. OF PENNSYLVANIA

Criminal No. | vo a 31D.

[UNDER SEAL]

ORDER

AND NOW, to wit, this 2 tay of November, 2018, upon consideration of

the Motion to Seal Indictment and Arrest Warrants, pursuant to Rules 6(e)(4) and 6(e)(6) of the

Federal Rules of Criminal Procedure, heretofore filed by the United States of America, IT IS

HEREBY ORDERED that said Motion is GRANTED.

IT IS FURTHER ORDERED that the Indictment returned in this case and the

Arrest Warrants issued pursuant to the Indictment, together with the Motion to Seal and this

Order, are hereby SEALED until further Order of Court and no person shall disclose the return

of the Indictment except when necessary for the issuance and execution of the Arrest Warrants.

cc: United States Attorney

UNITE STATES MAGISTRATE JYDGE

   

 
